LJJ

\OOO\]O\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* >z= =1=

ELENA MOIS, Case No. 2115-cv-00143-APG-NJK

Plaintiff,

ORDER VACATlNG TRIAL AND SETTlNG
v. STATUS DEADLINE

WYNN LAS VEGAS LLC, (ECF No. 53)

Defendant.

 

 

 

 

Pursuant to the parties’ stipulation (ECF No. 53),

lT lS ORDERED that the January 28, 2019 trial setting and the January 22, 2019
calendar call are vacated. The parties shall file a joint status report Within 30 days of the
bankruptcy trustee approving plaintiffs counsel or April 5, 2019, Whichever comes first

DATED this 26th day of Decernber, 2018.

QM'

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

